Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
The applicant’s most recent amendment, filed on 12/02/2020, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-3, 5, and 8-21.

	
Drawings
The drawings submitted on 4/28/2020 have been accepted by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lilia Lord on 2/8/2021.
The application has been amended as follows: 
Amended Claim 9 is canceled.


Allowable Subject Matter

Claims 1-3, 5, 8, and 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a bottom surface of the gap-filling pattern is positioned at a vertical level lower than the bottom surface of the underlying layer and higher than a bottom surface of the semiconductor pattern.

Regarding Claim 12, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including wherein a bottom surface of the gap-filling pattern is positioned at a vertical level lower than the bottom surface of the underlying layer and higher than the bottom surface of the semiconductor pattern.

Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a bottom surface of the second semiconductor pattern is located at a vertical level between a top surface and a bottom surface of the pad pattern.


All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899